Citation Nr: 1440716	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  09-43 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, to include, left heel neuroma. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1970 to April 1972.  He also had periods of inactive duty for training in the Army Reserves.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record discloses that additional development is necessary.

In September 2012, the Veteran's representative reported that the Veteran requested a BVA Travel Board hearing in conjunction with his current appeal.  In December 2013, the Veteran requested that his Travel Board hearing be changed to a video conference hearing through the Milwaukee RO.   

In July 2014, the Veteran was informed that he was scheduled for a BVA video hearing on August 19, 2014.  The Veteran contacted the RO on July 23, 2014 and requested that his BVA hearing be rescheduled as he had a conflict regarding a witness to support his appeal.  The RO indicated that the hearing would be rescheduled; however, there is no record in the file that the hearing was rescheduled and the Veteran failed to report to the hearing as scheduled.  

As the file demonstrates that the Veteran requested that the hearing be rescheduled over two weeks prior to the scheduled hearing and it indicates that the Veteran was under the impression this request was granted; the Board finds that the case must be returned to the AOJ to schedule another videoconference hearing to ensure due process requirements are met.  See 38 C.F.R. § 20.704.
 
Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a personal hearing with a Veterans Law Judge of the Board via video conference in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



